Citation Nr: 1423430	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disability(ies). 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle. 

4.  Entitlement to a temporary total disability rating for left elbow disability, for convalescent purposes following surgery.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty from July 1973 to June 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia,  denied claims for service connection for PTSD as well as an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disabilities, denied a rating in excess of 20 percent for a right ankle disability, and denied a temporary total disability rating , for convalescent purposes, following  left elbow surgery.  In April 2008, the Veteran filed a notice of disagreement (NOD). In May 2010, the RO issued a statement of the case (SOC), and also in May 2010 the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In December 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.   During the Board hearing, the Veteran withdrew from appeal a claim for a rating in excess of 10 percent for a scar (for which an appeal had also been perfected).  

In April 2013, the Board denied a claim for compensation under 38 U.S.C.A. § 1151 for the left elbow.  At that time, consistent, in part with Clemons v. Shinseki, 23 Vet. App. 1 (2009),  the Board recharacterized that portion of the appeal pertaining to service connection for psychiatric disability as encompassing the matters listed as items 1 and 2, above, for further development.   

In addition to the paper claims file, the Veteran has paperless, electronic files in Virtual VA as well as Veteran s Benefits Management System (VBMS).  A review of the Veteran's Virtual VA file reveals the Board hearing transcript, Informal Hearing Presentation, as well as pertinent VA outpatient treatment records.  The VBMS file is currently empty.   

The Board's decision addressing the claim  of entitlement to service connection for PTSD, as well as claims for an increased rating for a right ankle disability, and for a temporary total rating for left elbow disability is  set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.

As a final preliminary matter, the Board again notes, as noted in the s April 2013 remand, that, during the pendency of this appeal, the Veteran raised the matter of entitlement to service connection for a left elbow disorder in May 2009; he also asserted such a claim during his December 2012 Board hearing.  The Board explained in its April 2013 denial of the claim for compensation under 38 U.S.C.A. § 1151 for a left elbow disability that the claim under § 1151 was not a claim for service connection and that the two claims were separate and distinct.  See Anderson v. Principi, 18 Vet. App. 371 (2004); see also Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  In April 2013, the Board referred the service connection claim to the RO for further development.  To date, the AOJ has not taken any action on  the Veteran's claim for service connection of a left elbow disorder.  Accordingly, the , the Board does not have jurisdiction over this matter, and it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Competent, probative evidence indicates that the Veteran has a valid, current diagnosis of PTSD, and that his PTSD is at least as likely as not related to an injury in service, the occurrence of which has been confirmed by  objective evidence. 

3.  Pertinent to the October 2007 claim for increased rating, the manifestations of the Veteran's degenerative joint disease (arthritis) of the right ankle have primarily consisted of  pain, limitation of motion, and walking with an antalgic gait.

4.  The applicable schedular criteria are adequate to rate the right ankle disability at all pertinent points, and no claim for a TDIU due to the right ankle disability has been raised. 

5.  There is no legal basis for a temporary total disability rating for left elbow disability for convalescence following surgery in October 2007, as service connection was not then in effect, and the Veteran is not entitled to any disability rating or compensation for a left elbow disability during that period.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).

2.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the right ankle are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (2013). 

3.  The claim for a temporary total disability rating for left elbow disability, for convalescent purposes following surgery, is without legal merit.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

At the outset, given the favorable disposition of the claim for service connection of PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

With respect to the claim for a temporary total rating for a left elbow disorder, as explained below, the Veteran lacks entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As regards the claim for increased rating herein decided, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (here, the RO).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection or §1151 claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the increased rating claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2008, prior to the April 2008 rating decision on appeal.  The letter informed him of, among other things, what evidence was required to substantiate his claim for a higher rating and of his and VA's respective duties for obtaining evidence.  That letter also included general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  Hence, this letter meets the VCAA's content of notice and timing requirments.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).   Here, the Board finds that all necessary development has been accomplished.  In particular, the additional development requested in the April 2013 remand has been accomplished.  First, the RO obtained VA treatment records.  Next, a specific medical examination pertinent to the increased rating issue herein decided was obtained in May 2013.  Additionally, service treatment records as well as Social Security Administration (SSA) records have been obtained and  associated with the file.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required   

As regards the December 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet.  App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the nature of inter alia, the Veteran's claim for an increased rating for the right ankle  Transcript [T.] pages 3-7.  The undersigned inquired as to the existence of any outstanding treatment records relevant to the claims.   Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Bryant, 23 Vet.  App. at 497.   Moreover, although the undersigned did not explicitly suggest the submission of additional evidence, identified treatment records were sought and obtained pursuant to the April 2013 Remand.  Additionally, following the Veteran's sworn testimony of worsened right ankle disability, the undersigned remanded the increased rating claim for a VA examination.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate the claim for increase, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran  or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Service Connection for PTSD

Service connection may be granted for disability due to injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).  The regulation also contains specific provisions related to stressors not at issue here (combat, prisoner of war, and personal assault) and notes that lay evidence may enough to establish the in-service stressors in those situations.   38 C.F.R. § 3.304 (f) (2013).   

In this case, the Veteran does not contend that his in-service stressor is related to combat or fear of hostile activity.  Rather, he claims as an in-service stressor  a head injury that occurred while the ship was called to general quarters.  He alleges that he slipped and hit his head on a hatch causing a significant laceration and briefly losing consciousness.  He reported that he was off duty for about 2 days.  He also reported that he slipped and fell off of a ladder on another occasion and cracked his head open.  Service treatment records confirm that he was treated for head injuries on two occasions, in September 1973 as well as in January 1974.  Thus, the Board finds credible, supporting evidence that the reported stressor was incurred in service.   

Moreover, the May 2013 VA examination reflects a diagnosis of PTSD (rendered in accordance with applicable diagnostic criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV),  and the examiner affirmatively linked the diagnosis to the Veteran's head injury in service while aboard a ship off the coast of Vietnam.

The May 2013 VA examiner noted that the head injury supported Criterion A (stressor) of the PTSD criteria as the Veteran experienced an event that involved serious injury and his response involved intense fear, helplessness, or horror. 

The May 2013 VA examiner also noted that the Veteran meets the remaining criteria as follows: Criterion B is met by persistently re-experiencing the event in recurrent distressing dreams and acting or feeling as if the traumatic event were recurring;  Criterion C (avoidance) is met by the Veteran's efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that aroused recollections of the trauma, feeling of detachment or estrangement from others, and a restricted range of affect; Criterion D is met with persistent symptoms of increased arousal not present before the trauma by difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating.  

The examiner acknowledged that the Veteran also had a post-service stressor in 2007, while he was hospitalized and a "code blue" occurred in the room next to him.  He reported that he listened to efforts to try to save the man for a couple hours but the man eventually died.  He also reported that when he woke up the morning after the man died, he felt like his head was bleeding and that he has had recurring dreams of his own service head injury ever since the hospital incident.  The VA examiner explained that it is at least as likely as not that the Veteran's PTSD was caused by the injury in service and that he has delayed onset triggered by the 2007 event in the hospital. 

In short, the file contains evidence of a valid DSM-IV diagnosis of PTSD during the pendency of this claim that has been determined to be as likely as not the result of  the Veteran's in-service experience of incurring a head injury, the occurrence of which has been verified by objective evidence.  Although, in rendering the nexus opinion, the examiner was not definitive, the opinion was expressed in terms sufficient to apply the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data,  a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304(f).

      B.  Evaluation of Right Ankle Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with the possibility that staged rating-assignment of different ratings for distinct periods of time, based on the facts found-is  appropriate.  Id. 

Historically, in a February 2004 rating decision, the RO granted service connection and assigned an initial 10 percent rating for disability then characterized as a right ankle sprain, effective April 5, 2001.  The Veteran filed a claim for an increased rating in August 2004.  The rating was initially continued at 10 percent with which the Veteran disagreed, but in a July 2006 Decision Review Officer (DRO) decision, the disability rating was increased to 20 percent, effective August 19, 2004.  Also in July 2006, the Veteran effectively withdrew his appeal.  In October 2007, he again filed a claim for an increased rating for the right ankle, which was denied in the April 2008 rating action from which this appeal ensued.  

The 20 percent rating for the Veteran's service-connected right ankle disability was assigned under DCs 5010-5271, which is indicative of traumatic arthritis (DC 5010) evaluated on the basis of limited ankle motion (DC 5271).  See 38 C.F.R. § 4.27.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated under DC 5003 for degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here DC 5271). 
Under DC 5271, moderate limitation of the ankle warrants a 10 percent rating if moderate, or a maximum 20 percent rating if marked.  

As for the diagnostic codes for evaluating ankylosis of the ankle, under DC 5272, for ankylosis of the subastragalar or tarsal joint, a 10 percent rating is assignable if in a good weightbearing position, and a maximum 20 percent rating is assignable if in poor weightbearing position.  Under DC 5270, a 20 percent rating is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees; a maximum, 40 percent rating requires  ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected right ankle disability is not warranted.

Pertinent to the October 2007 claim for increased rating, the manifestations of the Veteran's arthritis of the right ankle have primarily consisted of  pain, limitation of motion, and walking with an antalgic gait.

At the outset,  the Board notes that the currently-assigned 20 percent rating is the maximum rating assignable for limitation of motion of the ankle.  As a higher schedular rating under DC 5271 for the ankle is not possible, the Board has considered the applicability of other diagnostic criteria for rating the Veteran's right ankle disability, but finds that no higher rating is assignable.

As for the diagnostic codes that pertain to ankylosis, as indicated, DC 5272 does not authorize a rating in excess of 20 percent; hence no higher rating is assignable under that diagnostic code.  Although under DC 5270, a rating in excess of 20 percent for the right ankle could be assigned upon a showing ankylosis of the ankle in a certain degree of plantar flexion or dorsiflexion or with certain deformities in this case, no ankle deformity is shown or asserted, nor is there evidence of any actual or effective ankylosis.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

Here, the medical records clearly demonstrate that, while motion of the Veteran's right ankle may be limited at times, some range of motion is present.  Even considering the extent of functional loss due to pain and other factors, to include upon repetitious motion of the ankle, there simply is no evidence even suggesting that the Veteran has had any actual or effective ankylosis of his right ankle.  The January 2008 VA examiner noted range of motion in the right ankle.  Moreover, the May 2013 VA examiner specifically noted that there was no ankylosis of the ankle, and the Veteran has never complained of an inability to move the right ankle.  Therefore, no higher rating is assignable under DC 5270.

Other potentially, applicable diagnostic codes under 38 C.F.R. § 471a likewise provide no basis for any higher rating for the Veteran's right ankle disability.  The evidence does not support a finding that the Veteran has malunion of the os calcis or astragalus or astragalectomy ( removal of the talus bone); hence, neither Diagnostic Code 5273 or  5274-neither of which authorizes a rating in excess of 20 percent-is applicable.  

The Board further notes that the right ankle disability has not been shown to involve any factor(s) that would warrant a rating under any other provision(s) of VA's rating schedule.  Although the Veteran has asserted instability in the left ankle, and an antalgic gait (for which he wears a knee brace, and uses a cane for ambulation), the Board finds that such  impairment is contemplated in the assigned, 20 percent rating for "marked" disability.  Notably, the initial 10 percent rating was assigned on the basis of ankle instability, and, there is no legal basis for assignment of any separate rating for ankle instability or impaired gait-in addition to the rating for degenerative joint disease.  Moreover, although a May 2013 outpatient treatment record notes muscle weakness and laxity, muscle strength and drawer testing during  the May 2013 VA examination were normal-specifically,  muscle strength testing was 5/5 and drawer testing and Talar tilt testing both showed no laxity.  Furthermore, the January 2008 VA examiner noted the Veteran's complaints of decreased sensation in his toes but stated that the symptom was bilateral and had been attributed to the Veteran's diabetes.  

The Board notes that, in addition to the medical evidence discussed above, the Veteran's statements that he is entitled to a rating in excess of 20 percent because his symptoms are more severe than that reflected by the 20 percent rating, have been considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir, 2007).  Here, as indicated above, a higher rating for the  Veteran's left ankle disability requires specific clinical findings as to ankylosis and other impairment that the Veteran simply is not competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.

The above determinations are based on consideration of consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111(2008).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, the Board finds that the rating currently assigned for "marked" disability reasonably contemplates the Veteran's extent and severity of the Veteran's symptoms of  pain, instability, limitation of motion, antalgic gait, need for an ankle brace, as well as reported muscle weakness and laxity, and a higher rating is provided for consideration of greater disability and symptoms (i.e., ankylosis), than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Consequently, referral of the claim for extra-schedular consideration is not warranted.

As a final point, the Board notes that the matter of the Veteran's entitlement to a  total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, may be considered  a component of a claim for higher rating.  See  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, however, the Veteran has not claimed to be unemployable due to his right ankle disability; in fact, he offered sworn testimony that his current unemployment is not due to his right ankle disability.  T. page 10.  Given that,. and because the record does not otherwise raise the Veteran's entitlement to a TDIU due to the right ankle, such matter need not be addressed. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right ankle disability, pursuant to Hart, and the claim for a rating in excess of 20 percent for that disability must be denied.  In reaching these conclusions,  the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating for the right ankle at  point pertinent to the current claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      c.  Temporary Total Disability Rating for Left Elbow

At the outset, the  Board acknowledges that, in the April 2013, a decision on this claim was deferred  pending further development  of the claim of service connection for the left elbow.  However, upon further review and for the reasons explained below, the Board has determined that the claim for the temporary total rating is not inextricably intertwined with the claim for service connection and should be addressed at this time.  Although both claims involve the same disability, they are not inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The Veteran filed his temporary total rating claim in October 2007, following surgery on the left elbow in October 2007.  The laws governing Veterans benefits allow for a possible temporary total rating if a service-connected disability requires a surgical procedure that necessitates at least one month of convalescence.  38 C.F.R. § 4.30.  The temporary total rating may be extended to allow a temporary total rating for one year following the surgery under the provisions of 38 C.F.R. § 4.30(b).  In this case, even if the Veteran required one year of convalescence from the October 2007 surgery to October 2008, he is not entitled to compensation for such convalescence as  service connection for  a left elbow disability was not in effective during the period.  His current, outstanding claim for service connection of the left elbow was not filed until May 2009.  Therefore, even if he is eventually granted service connection, VA regulation requires that the effective date in this case be no earlier than the date in which his claim was received in May 2009, thus not entitling him to compensation during the convalescent period in question.  See 38 C.F.R. § 3.400(a), (i).  Further, his claim for compensation under 38 U.S.C.A. § 1151, which would have covered the relevant period, was denied.  

Based on the foregoing, it is legally impossible for the Veteran to be entitled to compensation of any kind during the period pertinent to the October 2007 surgery and convalescence.  Thus, under no circumstances is he able to meet the first requirement of 38 C.F.R. § 4.30 for a temporary total rating.  Under these circumstances, the claim for a temporary total disability rating for a left elbow disorder, for convalescent purposes following surgery, must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for PTSD is granted. 

A rating in excess of 20 percent for degenerative joint disease of the right ankle is denied. 

A temporary total disability rating for a left elbow disability, for convalescent purposes following surgery, is denied. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for psychiatric disability other than PTSD is warranted.  

The Board remanded the claim in April 2013 for a VA examination.  The Veteran underwent a VA psychiatric examination in May 2013 and was diagnosed with major depressive disorder; however, the VA examiner failed to discuss the Veteran's secondary service connection claim or offer an opinion as to whether it is at least as likely as not that the Veteran's major depressive disorder (or any other previously-diagnosed acquired psychiatric disorder other than PTSD) was caused or aggravated by a service-connected disability.  In the April 2013 remand, the Board directed that such an opinion be offered.  A remand to obtain further opinion is required. See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Hence, the AOJ should obtain an addendum opinion from the May 2013 VA examiner.  If the examiner is not available, or the examiner determines that another examination is necessary, then the AOJ should arrange for the Veteran to undergo such examination at a VA medical facility to obtain the requested opinion.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.

The Board points out that, during his Board hearing, the Veteran specifically noted that he had been treated at the VA facilities in Madison, Wisconsin and Rockford, Illinois, which are both part of the Madison VA system.  A review of the file reveals that the RO/AMC obtained the relevant outstanding treatment records as indicated by the April 2013 Remand directives.  However, to comply with VA's continuing duty to assist the Veteran in obtaining records, the AOJ should request any outstanding VA treatment records dated since May 2013 and associate them with the claim file.  See 38 C.F.R. § 3.159 (2013).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the last adjudication..  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Madison VAMC system, dated since May 2013.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding, pertinent private medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, obtain an addendum opinion from the May 2013 VA examiner.  If the May 2013 VA examiner is unavailable or determines that the Veteran should be reexamined, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to offer an opinion or examine the Veteran, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If examined, all appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The examiner should clearly identify all psychiatric disability(ies) other than PTSD currently diagnosed or validly reflected in the record at any point pertinent to this claim (i.e., depression, mild brain injuries, acute stress disorder, chronic pain disorder, and an anxiety disorder).

Then with respect to each such disability,  the examiner should opine whether it is at least as likely as not 
(i.e., there is a 50 percent or greater probability), that such disability was caused or is aggravated by service-connected disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

All examination findings( if any), along with complete rationale for the conclusion(s) reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted,  adjudicate the remaining claim on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


